Order and judgment (one paper), Supreme Court, New York County (Emily J. Goodman, J.), entered January 20, 2010, denying petitioner’s motion to vacate an April 15, 2008 arbitration award in favor of respondent, and dismissing the proceeding, unanimously modified, on the law, to add a provision confirming the award pursuant to CPLR 7511 (e), and otherwise affirmed, without costs.
“Petitioner failed to meet [his] heavy burden of establishing that the arbitration award was irrational, or in violation of any of the grounds enumerated in CPLR 7511 (b)” (Matter of Cherry v New York State Ins. Fund, 83 AD3d 446, 446-447 [2011]; *648Kalyanaram v New York Inst. of Tech., 79 AD3d 418, 419 [2010], lv denied 17 NY3d 712 [2011]).
The award should have been confirmed pursuant to CPLR 7511 (e), which mandates confirmation upon denial of a motion to vacate or modify (see Matter of White v Department of Law of State of N.Y., 184 AD2d 229 [1992], lv denied 80 NY2d 759 [1992]). Concur — Saxe, J.P., Sweeny, Acosta, Freedman and Román, JJ.